Citation Nr: 1144961	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral leg and foot disorder, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the appellant testified at a Travel Board hearing before the undersigned; a transcript of that hearing is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of service connection for bilateral leg and foot disorder and skin (rash) disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disease or injury of the heart is not currently shown.

2.  A left knee disability, to include osteoarthritis, is not attributable to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record: (1) That is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board finds that the VCAA notice requirements for service connection on a direct basis and secondary basis have been satisfied by a letters dated January and March 2007.  The January 2007 letter addressed the left knee claim and provided the appellant with notice of what evidence was necessary to establish entitlement to the benefit sought, what evidence or information was needed from him and what he could do to help with the claim, and where and when to send the information or evidence.  The March 2007 letter addressed the remaining claims and provided the appellant with notice of how to establish service connection on both a direct and secondary basis.  The notice letters were provided prior to the adverse determinations currently on appeal.  The Board notes that VA supplemented these notice letters with several other post adjudication letters, which again included notice on how to establish entitlement to the benefit sought, and requested that the appellant provide identified medical records in support of his claim.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA medical records.  Records were further obtained from Ireland Community Army Hospital (Fort Knox, Kentucky) and Fort Leonard Wood Army Community Hospital (November through December 1971).  All these records have been associated with the claims file.  The Board finds that VA has made reasonable efforts to identify and obtain outstanding medical evidence.  As such, the duty to assist has been discharged in this regard.  Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations of the left knee, legs/feet, and heart in June 2010.  The Board notes that there has been no allegation that the VA examination was inadequate.  The Board observes the 2010 VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The medical opinions are supported by a rationale.  Thus, the examinations are adequate.

Also, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned in July 2009.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting Veterans Law Judge (VLJ) asked clarify questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the VLJ inquired about outstanding medical evidence that could help support the claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In September 2004, the Board remanded this case for additional evidentiary development, to include requesting additional treatment records.  The Board is satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law and Regulations

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr supra. at 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
For certain chronic diseases, to include arthritis, "other organic diseases of the nervous system," and coronary artery disease, service connection may be granted if the disease process become manifest to a compensable degree of 10 percent or more within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service ischemic heart disease (including, but not limited to acute, subacute, myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina) shall be service connected if the requirements of Section 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of Section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Heart Disorder

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service-connection for heart disability.  A heart disability is not shown in service or within the initial post separation year.  Service separation examination dated January 1972 reflects normal heart on clinical evaluation.  At that time, the appellant denied pain or pressure in the chest, shortness of breath, palpitations or pounding heart, and heart trouble.  

The appellant first reported chest pain more than 30 years after service discharge in roughly 2007.  Diagnostic studies were performed, but heart disease was not diagnosed.  Treatment records reflect no dyspnea or shortness of breath.  In August 2011, it was noted that the appellant's chest pain may be due to right apical mass.  VA treatment records show that the appellant was diagnosed and treated for lung cancer.

On VA examination in June 2010, there was no ischemia, the left ventricle was normal in size, there was mild concentric left ventricular hypertrophy, and there was an ejection fraction of 55-60 percent.  A chest x-ray showed borderline cardiomegaly, otherwise normal chest.  The examiner, after evaluation of the appellant and review of the claims file, determined that "There is a lack of clinically sufficient evidence to establish a current heart condition..."  The examiner noted that imaging of the heart in January 2010 showed borderline enlarged heart, but that mild concentric left ventricular hypertrophy shown on echocardiogram could account for that.

The Board finds that a current heart disability is not shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any current disability, there can be no valid claim.

Thus, while the appellant is competent and credible with regard to his testimony and reports of chest pain since having been diagnosed and treated for diabetes mellitus, he lacks the requisite expertise to diagnose the presence of heart disease or disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a heart disorder or disease is a complex medical determination and is not susceptible to lay observation, thus a layperson is not competent to provide a diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)( it is error to categorically reject a non-expert opinion as to etiology, or nexus, but not all questions of nexus are subject to non-expert opinion).  Thus, to the extent that the appellant reports the existence of heart disease or disorder, his statements have diminished probative value.

The Board assigns greater probative value to the medical evidence of record and the June 2010 VA medical opinion as this was prepared by neutral, skilled medical professionals.

Accordingly, the claim for service connection for a heart disorder is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Left Knee Disorder

The appellant seeks service connection for left knee disability.  He reports that he has had left knee problems since an injury in service.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service-connection for left knee disability.  A left knee disability is not shown in service, and arthritis of the left knee is not shown during the initial post separation year.  Although service treatment records show that the appellant presented for knee complaint in July 1971, he was returned to duty and service treatment records show no subsequent knee complaints or treatment.  Additionally, service separation examination dated January 1972 reflects normal clinical evaluation of the lower extremities.  At that time, the appellant denied swollen or painful joints, arthritis, and "trick" or locked knee.

The Board accepts that the appellant has a current knee disability.  The record shows that the appellant underwent a left knee arthrotomy (excision of medial meniscus) in July 1978.  It further shows an impression for osteoarthritis is shown on VA treatment in July 2007.  Left knee osteoarthritis was diagnosed on VA examination dated June 2010.  X-rays showed moderate to severe degenerative joint disease of the left knee.  However, nexus evidence relating the current disability to service has not been presented.  Moreover, report of VA examination dated February 2011 reflects the examiner's opinion that the appellant's current left knee disability was not caused by or aggravated by military service.  His rationale was that the appellant had had only one complaint of knee problems in service and there was no indication of any ongoing problem with the left knee, noting that the 1972 service separation examination showed normal evaluation and no history of knee problems.

The Board has considered the appellant's sworn testimony and accepts that he is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that he reports chronic knee disorder in service, or continuity of symptoms since his initial injury, the Board finds that he is not credible.  This is because service treatment records show no complaints or treatment for knee problems after his initial complaint in 1971, report of separation examination dated January 1972 shows normal clinical evaluation of the lower extremities (i.e., the knees), and the appellant denied knee problems on the history portion of his separation examination.

Additionally, the Board finds that the appellant is not credible because he is an inconsistent historian.  Notably, he reported in July 2009 that he injured his left knee when his shoe became hung up in a metal plate after hearing an explosion and running out of battalion headquarters.  However, the appellant later reported in October 2010 that he injured his left knee in a jeep accident.  Specifically, he reported that he was driving, hit a low spot in the road, lost control of his vehicle, and put his foot outside the jeep on the road to keep from falling out of the jeep.

Because the appellant is not credible, his statements have diminished probative value.  The Board assigns greater probative value to the normal separation examination as the medical examination contemporaneous with service is inherently more reliable than the statements and testimony of the appellant made many years after service discharge.  The Board further assigns greater probative value to the negative medical opinion dated February 2011 as this was prepared by a skilled, neutral medical professional after review of the claims file and examination of the appellant.

The Board finds that there is an absence of contemporaneous medical evidence showing a chronic knee disorder in service or for many years after service, which weighs against his claim when viewed in conjunction with the normal clinical evaluation at service separation in 1972 and the VA medical opinion dated February2011.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.

Service connection for left knee disability is denied.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The probative value of a medical opinion comes from its reasoning and VA may not rely on medical opinions that have no supporting rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  The Board requested a rationale for the medical opinion as part of the prior remand and the rationale given was inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).


Bilateral Leg and Foot Disorder

The appellant seeks service connection for a bilateral foot and leg disability.  In June 2007, he reported that he had neuropathy of the feet due to diabetes mellitus.  It is noted that the service connection for diabetes mellitus related to Agent Orange exposure has been established.

The evidence reflects that complaints of leg and feet problems more than 30 years after service discharge and roughly coincident with his diagnosis for diabetes mellitus.

The appellant reported parasthesias and pain of the lower extremities (feet and legs) on VA examination in June 2010.  At that time, no motor or sensory loss was found on neurological evaluation.  Reflexes were 2+ throughout, Babinski's sign was normal, and the extremities had normal temperature, color, and pulses.  The diagnoses included parasthesias, but the examiner noted that this was not related to diabetes based on based on the normal EMG study conducted.  It was further noted that the condition was not worsened by diabetes, but no rationale was given.

A January 2007 VA discharge summary shows that the appellant was seen for orthotics.  It was noted that the appellant was a diabetic patient with neuropathy, complaints of sharp pain at the bottoms of both feet.  A May 2011 VA treatment note reflects that the appellant was taking gabapentin at bedtime for neuropathy and he was seen for complaints of bilateral foot pain, numbness, and tingling.  An assessment dated June 2011 reflects "NIDDM/neuropathy" [noninsulin dependent diabetes mellitus and neuropathy]. 

On review of the record, the Board finds that remand is necessary for a clarifying medical opinion on whether the appellant has a neurological disorder of the feet and legs related to service connected diabetes mellitus.  While the June 2010 VA examiner found no relationship between parasthesia found on examination and diabetes mellitus based on the result of an EMG study, the significance of this study was not explained and there is no discussion of whether the appellant had neuropathy.

Skin Rash

The appellant seeks service connection for skin rash.  He testified that he has had recurrent skin rash since service.  Service treatment records corroborate that the appellant presented for rash on the arms and chest in March (no year), assesses as tinea versicolor.  There were no documented subsequent rash complaints or treatment.  Service separation examination dated January 1972 reflects normal clinical evaluation of the skin and, at that time, the appellant denied having or having had skin diseases.  More than 30 years later, a VA treatment note dated January 2007 reflects tinea versicolor.

Report of VA examination dated June 2010 found no visible rash.  The diagnosis was dermatitis per history.  A VA medical opinion dated February 2011 found that the appellant's current complaint of skin condition was not caused or aggravated by military service.   The rationale included that the appellant had never been seen for skin rash (private or VA) after service.  No mention was made of the in-service diagnosis for tinea versicolor.  A VA treatment note dated August 2011 reflects that the appellant had no patches on the skin, his skin color was normal.

Because the VA medical opinion was predicated on incorrect information, the Board finds that medical opinion is inadequate and should be returned to the examiner for an opinion based on correct facts.

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The June 2010 VA report of examination should be returned to the examiner for an addendum addressing whether the appellant has a neurological disorder, to include neuropathy and/or parasthesia, of the feet and legs that is likely, as likely as not, or not likely related to service or due to service connected diabetes mellitus.  The examiner should further indicate whether service connected diabetes mellitus aggravates any current disorder of the feet and legs.  The claims folder should be available for review.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion.

2.  The February 2011 VA medical opinion should be returned to the examiner for an addendum addressing whether the appellant has a chronic skin disease, to include tinea versicolor, that is likely, as likely as not, or not likely related to service-or first manifesting in service.  The claims folder should be available for review.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


